Case 6:21-cv-00809-PGB-GJK Document 40 Filed 07/14/21 Page 1 of 2 PageID 516




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


WILLIAM C. THEODORE,

                    Plaintiff,

v.                                            Case No: 6:21-cv-809-PGB-GJK

PURECYCLE TECHNOLOGIES,
INC., MICHAEL OTWORTH and
TASMIN ETTEFAGH,

                    Defendants.
                                      /

DAVID TENNENBAUM,

                    Plaintiff,

v.                                            Case No: 6:21-cv-818-PGB-DCI

PURECYCLE TECHNOLOGIES,
INC., MICHAEL OTWORTH,
MICHAEL E. DEE, DAVID
BRENNER and BYRON ROTH,

                    Defendants.
                                      /


                                      ORDER

      This cause comes before the Court on review of the respective files. The

Court directed the parties to show cause why the above-captioned cases should not

be consolidated, and the parties indicated that they have no objection. Upon

review, the Court finds that these two cases involve sufficient common questions

of law and fact to justify consolidation.
Case 6:21-cv-00809-PGB-GJK Document 40 Filed 07/14/21 Page 2 of 2 PageID 517




      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1. David Tennenbaum v. Purecycle Technologies et al., 6:21-cv-818-PGB-

         DCI SHALL be consolidated with William S. Theodore v. Purecycle

         Technologies et al., 6:21-cv-809-PGB-GJK, for discovery and trial.

      2. The Clerk is DIRECTED to consolidate Case No. 6:21-cv-818 with Case

         No. 6:21-cv-809 for all purposes.

      3. The Court designates Case No. 6:21-cv-809 as the lead case. All filings

         from this point forward shall be filed in the lead case.

      4. On or by July 28, 2021, Plaintiffs are DIRECTED to file a consolidating

         pleading.

      5. Once served with the consolidated pleading, Defendants SHALL answer

         or otherwise respond within 21 days.

      DONE AND ORDERED in Orlando, Florida, on July 14, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         2
